Citation Nr: 0931322	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.  A transcript of 
that hearing has been associated with the claims folder.

In January 2006, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) on June 26, 2009.  The Veteran 
was advised of the opportunity to submit additional evidence 
within thirty days.  Thereafter, his appeal would be returned 
to the Board.  On July 10, 2009, less than 30 days later, the 
appeal was forwarded to the Board.  On July 16, 2009, the AMC 
received a response to the SSOC from the Veteran which 
indicated that additional evidence was being submitted.  The 
additional evidence was also received on July 16 under 
separate cover.  The evidence was forwarded to the Board and 
associated with the claims file.  The Veteran did not waive 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  Because the case is being remanded, the 
AOJ will have an opportunity to consider the evidence in the 
first instance.  See 38 C.F.R.
§§ 19.37, 20.1304 (2008).   

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998). 

In a January 2006 remand, the Board directed, in part, that 
the RO request authorization and obtain certain records of 
medical treatment identified by the Veteran.  The Veteran 
reported that he underwent an examination of his back at the 
VA Medical Center (VAMC) in Birmingham, Alabama in April or 
May 1969.  

In January 2009, the RO requested all inpatient and 
outpatient records of treatment of the Veteran at VAMC 
Birmingham in 1969.  However, in correspondence in February 
1999, a Medical Center representative reported that no 
records were held dated in 1964 or 1965.  A follow-up request 
for records in 1969 is necessary.  

In the January 2006 remand, the Board requested a VA 
orthopedic examination to determine the severity and etiology 
of any back disability.  The Board requested that the 
examiner review the claims file and provide an opinion 
whether it is as likely as not (50 percent probability) that 
any disability of the spine is related to the Veteran's 
period of service, including complaints of back pain in 
August 1960 and October 1962.  In May 2009, a VA orthopedic 
physician noted a review of the claims file and commented on 
the relationship of the Veteran's current disorder to the two 
complaints in service.  However, the VA physician did not 
address whether the back disability is related to the 
automobile accident in service.  Further review and a 
supplemental opinion by this physician, if available, or by 
another VA examiner is necessary.  38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.  Request from VAMC Birmingham all 
records of VA inpatient and outpatient 
treatment of the Veteran in April through 
June 1969.  Associate any records 
received with the claims file.  If the 
records are not obtained, notify the 
Veteran, and otherwise comply with the 
provisions of 38 C.F.R. § 3.159(e).  

2.  Provide the claims file to the VA 
orthopedic physician who performed an 
examination of the Veteran in May 2009, 
if available, or another VA orthopedic 
physician.  Request that the physician 
review the claims file and note a review 
of the claims file in the opinion report.  
Request that the physician provide an 
opinion whether it is at least as likely 
as not (50 percent probability) that the 
Veteran's current back disorder is 
related to any aspect of service, 
including the circumstances described by 
the Veteran of a December 1960 automobile 
accident, and whether the post-service 
evidence of back symptoms, including the 
Veteran's statements of problems with his 
back after service, are related to that 
incident or other complaints pertaining 
to his back in service.  

3.  Then, readjudicate the claim for 
service connection for a back disability.  
If the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




